UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ZACK McCAIN, )
Plaintiff, §
v. i civil A@rion NO.  1214
UNITED STATES OF AMERICA, et al., §
Defendants. l
MEMORANDUM OPINION

This matter is before the Court on consideration of the plaintiff s application to proceed
in forma pauperis and pro se complaint. The application will be granted, and the complaint will
be dismissed.

Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint contain a
short and plain statement of the grounds upon which the court’s jurisdiction depends, a short and
plain statement of the claim showing that the pleader is entitled to relief, and a demand for
judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendant of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the
doctrine of res judicata applies Brmvn v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Notwithstanding the 336 numbered paragraphs of the plaintiffs complaint, the pleading
utterly fails to make a short and plain statement of his claim showing that the plaintiff is entitled
to the relief he demands. Rather. the complaint reads as a rambling statement of the plaintiff s
observations on the treatment of African American citizens in the Unitcd States and the residual

consequences of his criminal conviction. As drafted, the plaintiff s complaint fails to comply

with Rule S(a). Accordingly, the complaint will be dismissed without prejudice An Order

consistent with this Memorandum Opinion is issued separately.

DATE;  

Unitcd States District Judge
'?//e// v